Citation Nr: 1427454	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  05-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to July 1954.  He died in May 2003.  The appellant is his surviving spouse. 

This Board denied the appeal in January 2013.  The appellant appealed that decision to the Veterans Claims Court.  In November 2103, the Court Clerk vacated the Board's decision and remanded the matter to the Board for development consistent with a Joint Motion for Remand (JMR).  In October 2008, May 2010, and July 2012, the Board remanded this case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2003.  According to a copy of the Certificate of Death, the immediate cause of death was listed as hip fracture, due to (or as a consequence of) primary central nervous system lymphoma. 

2.  At the time of the Veteran's death, service connection was in effect for anxiety reaction, rated as 30 percent; flat feet, rated as 30 percent; traumatic arthritis, right ankle, rated as 20 percent; tinnitus, rated as 10 percent; bilateral hearing loss, rated as 0 percent; residuals of right elbow injury, rated as 0 percent; and left knee and low back osteoarthritis, rated as 10 percent; for a combined disability rating, to include bilateral factor, of 70 percent. 

3.  A service-connected right ankle disability did not have a material role in causing the Veteran's death.


CONCLUSION OF LAW

A disability incurred in active service did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Turning to the merits of the claim, the basic facts are not in dispute.  The Veteran had been diagnosed with a NHL brain tumor.  He underwent surgery and radiation in September 2002.  He fell at his home in late April 2003 and fractured his hip.  During surgery to repair his hip, he nearly went into cardiac arrest. He died approximately three weeks later.  He was 75 years old.  The death certificate lists the immediate cause of his death as hip fracture due to (or as a consequence of) primary central nervous system lymphoma.  An autopsy was not performed.

At the time of his death, the Veteran was service-connected for anxiety reaction, rated as 30 percent; flat feet, rated as 30 percent; traumatic arthritis, right ankle, rated as 20 percent; tinnitus, rated as 10 percent; bilateral hearing loss, rated as 0 percent; residuals of right elbow injury, rated as 0 percent; and left knee and low back osteoarthritis, rated as 10 percent; for a combined rating, to include bilateral factor, of 70 percent.

The Veteran's service treatment records do not show treatment or diagnosis related to a hip disorder or primary central nervous system lymphoma.  Such conditions were not shown until decades after his separation from active service.  Therefore, the disorders that caused his death are not directly related to service.  The appellant contends that the Veteran's hip fracture was caused by his service-connected right ankle traumatic arthritis.  Specifically, she asserts that his right ankle arthritis, which weakened his stability, caused him to fall resulting in the hip fracture and, ultimately, his death.

This case was initially denied in April 2007, and then remanded on several occasions as the Board sought clarification of the relationship between a hip fracture and the cause of death.  While the medical professionals agree that the hip fracture caused the Veteran's death, the threshold question is whether the service-connected right ankle disability caused him to fall which caused his hip fracture.

In support of her claim, the appellant submitted a January 2010 VA medical opinion obtained in accordance with an October 2008 Board remand.  After review of the Veteran's claims files, which included pertinent medical treatment records, the VA examiner noted that the Veteran had many terminal conditions, recurrent falls over the two years prior to his death, and that his service-connected arthritis definitely contributed to his unsteadiness afoot.  

The examiner opined that it was as likely as not that his unsteadiness was significantly contributed to by his service-connected right ankle arthritis and therefore contributed to his death in a substantial manner; however, he noted that he was unable, without speculation, to offer an exact cause for the Veteran's death.  

The Board finds the January 2010 VA medical opinion to be of limited probative value.  Although the examiner opined that the Veteran's service-connected arthritis contributed to his unsteadiness afoot, he did not provide an opinion as to the medical etiology of a finding that the immediate cause of death was due to a hip fracture.  

Also submitted by the appellant is a November 2003 letter from Dr. N.A., who treated the Veteran at the neuro-oncology center.  In the letter, Dr. N.A. stated that while the Veteran's death was primarily related to his non-Hodgkin's lymphoma (NHL), his severe arthritis was a complicating factor that "may have" precipitated his fall, which resulted in a hip fracture and ultimately caused his death.  

The Veterans Claims Court has held that medical opinions based on speculation, without a supporting explanation of rationale, are not adequate for rating purposes.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  By its own language, the November 2003 medical opinion only expresses a possibility of relationship rather than one of probability.  

The examiner noted that the service-connected right ankle arthritis "may have" precipitated the Veteran's fall resulting in a hip fracture and ultimately his death.  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board finds that Dr. N.A.'s opinion that the Veteran's death was "primarily" due to NHL does not support the claim.  Moreover, the use of the phrase "may have" in describing the right ankle involvement and the absence of a supporting rationale makes this opinion inadequate to provide a basis for entitlement to service connection, as it is speculative.  Therefore, at worse it does not support the claim; at best, it is speculative.  

Also of record is a follow-up February 2005 letter from Dr. N.A.  In this letter, Dr. N.A. more clearly stated that the severe arthritis in the Veteran's right ankle was a complicating factor that precipitated his fall, causing his hip fracture and ultimately his death.  However, Dr. N.A. still failed to offer a supporting rationale for his opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  As such, the Board finds the February 2005 medical opinion by Dr. N.A. to be of little probative value.  

Also submitted to in favor of the appellant's claim, is a September 2011 medical opinion from Dr. A.S., a senior disability analyst and diplomat at a medical education and consulting group.  He opined that it was as likely as not that the Veteran's fall, hip fracture, and ultimate death was secondary to his service-connected post traumatic arthritis of the right ankle.  Dr. A.S. based his opinion on the medical records in the Veteran's claims files that showed evidence of clinical improvement of the Veteran's NHL and improvement in levels of fatigue, stamina, and overall strength, as well as treatment records documenting the Veteran's complaints of falling spells caused by his right ankle arthritis. 

In a follow-up May 2012 opinion from Dr. A.S., submitted in response to an unfavorable February 2012 VA medical advisory opinion, Dr. A.S. affirmed his September 2011 opinion that it was as likely as not that the Veteran's fall, subsequent hip fracture, and resultant death was related to his service-connected right ankle traumatic arthritis.  While he agreed with the VA orthopedist that it was well documented that there was an increase in mortality in hip fracture in the elderly, he did not agree with the opinion that the Veteran's service-connected arthritis did not contribute to his death.  

Dr. A.S. noted that the VA orthopedist did not appear to take into account the evidence of record which documented the Veteran's complaints of falls caused by his ankle disability or the evidence contained in the treatment records from the neuro-oncology center which showed improvement in the Veteran's level of fatigue, stamina, and overall strength. Dr. A.S. highlighted the fact that the Veteran's neuro-oncologist opined in February 2005, that the Veteran's arthritis was a complicating factor that precipitated his fall. 

As such, Dr. A.S. opined that the cause of the Veteran's fall, subsequent hip fracture and resultant death was as likely as not (50-50) related to his service-connected right ankle traumatic arthritis disability.  Dr. A.S.'s opinion is based, in large part, on the evidence that showed clinical improvement of the Veteran's NHL and improvement in levels of fatigue, stamina, and overall strength, as well as treatment records documenting the Veteran's complaints of falling spells caused by his right ankle arthritis.  This evidence supports the claim, although the record does not reflect multiple falling episodes due to the right ankle; rather, on one occasion, in April 2002, he complained that he had been falling frequently, which he attributed to his right ankle disability, as the ankle would "just give way."  

Weighing against the claim is an April 2002 VA treatment note where the diagnosis was noted as "lymphoma with post-op radiation rt brain with residual gait problems."  This is strong evidence that the Veteran's gait issues were related treatment for the brain tumor.  The Board places significant probative weight on the evidence because it was written contemporaneous with treatment specifically undertaken for imbalance. 

During that same visit, the Veteran complained of dizzy spells since the September operation, falling, and losing his balance.  This evidence strongly weighs against the appellant's claim because the Veteran himself maintained that his dizzy spells started after surgery and no mention of his right ankle was offered.  As this was given in connection with treatment, it is highly probative of onset and his belief of what was causing his dizziness problems.  It also suggests that he was not having balance problems prior to that time, although he had been service-connected for a right ankle disability since 1995.

In June 2002, the Veteran started physical therapy to help with his gait because of balance problems and propiocetion (essentially, a lack of awareness of the relative positioning of the body).  Neither the treating physician nor the physical therapist made any mention that his falling was due to a right ankle disability.  In fact, he was given a foot brace and it was ineffective.  Therefore, the Board places significant probative value on this evidence as it was written contemporaneously with symptoms and treatment.  This evidence also weighs against Dr. A.S.'s opinion that the Veteran's gait problems were due to the right ankle.

In addition, the evidence does not show that the Veteran attributed his service-connected ankle disability to his balance and gait problems; rather, this issue was not raised until a claim for benefits.  Such statements made for VA disability benefits are of lesser probative value than his previous more contemporaneous histories made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999).  

It is not disputed that in April 2002 he complained that he had been falling which he attributed to his right ankle disability; rather, the Board has weighed that statement with multiple other statements he made reflecting that his balance issues started after he underwent surgery and treatment for NHL, a nonservice-connected disorder.  In addition, none of his contemporaneous treating physician who were in the best position to assess the etiology of his falls attributed them to his ankle disability; rather, they were attributed to his NHL and post-operative treatment.

Next, the Board notes that the official cause of death noted on the death certificate was hip fracture due to (or as a consequence of) primary central nervous system lymphoma.  There was no notation made as to the ankle.  Although this would appear to weigh against the appellant's claim, it was unclear to the Board as to how a hip fracture would be the immediate cause of death.  In other words, it did not seem intuitive that a bone fracture would be the immediate cause of death.  In order to clarify the Veteran's cause of death and to assist in determining whether the service-connected right ankle disability caused the Veteran's death, the Board requested a VA medical opinion.

In this regard, a VA medical opinion was obtained in February 2012, which weighs strongly against the appellant's claim.  Specifically, the claims files were sent to a VA orthopedist and a medical advisory opinion was provided.  After review of the claims files, the VA orthopedist opined that it was less likely than not that any of the Veteran's service-connected disabilities, to include his right ankle arthritis, caused or substantially contributed to his death.  He explained that the Veteran had significant comorbidities including glioblastoma of the brain and metastatic lymphoma, which were documented to have caused symptoms of confusion, dizziness, and shuffling gait.  The VA orthopedist found that the fall the Veteran sustained, and subsequent hip fracture, was more likely related to his neurologic decline caused by his nonservice-connected neoplastic processes, and not his service-connected right ankle arthritis.

The VA orthopedist was also asked to comment on the determination in the Veteran's death certificate listing the cause of death as hip fracture.  He explained that hip fracture as cause of death was appropriate within the accepted realm of orthopedic knowledge.  He noted that had the Veteran not suffered the fractured hip, his risk of death at that time would have been at its baseline level.  By sustaining the hip fracture, the examiner explained that the Veteran, who was already in tenuous medical condition, drastically increased his risk of death.  A bone injury would have caused the Veteran to be bed ridden and exposed to medical complications such as infection, blood clots, and heart and/or pulmonary failure.  He further stated that it was well documented in orthopedic literature that hip fractures in the elderly have a significantly increased mortality risk which is directly, and often immediately, related to the bone injury.

In this case the Board has weighed all the evidence and has given significant probative value to the medical evidence that was created contemporaneously with the Veteran's fall and ultimate demise.  To that end, the Board finds it relevant that at the time the Veteran was admitted for the fall, there was no mention made of right ankle involvement.  Further, the official cause of death noted that a hip fracture was the cause of death due to primary central nervous system lymphoma.  There was no notation made as to the ankle.

The Board has reviewed the evidence of record including the private and VA medical opinions and discussed the relative probative value of each.  For clarification, as discussed in more detail above, the November 2003 opinion of Dr. NA does not support the claim because it identified the primary cause of death as NHL and was speculative as to the relationship between the right ankle and the Veteran's fall, the February 2005 medical opinion from Dr. NA supported the claim but was offered without a rationale, the September 2011 medical opinion from Dr. AS supported the claim and offered a rationale that NHL was improving and the Veteran's fall was caused by the right ankle, the May 2012 medical opinion from Dr. AS reaffirmed his previous opinion, the January 2010 VA medical opinion did not offer a rationale, and the February 2012 medical opinion which weighs against the claim with the rationale that the Veteran had significant comorbidities and neurological decline.  

In essence, two medical opinions were offered with rationales, one supporting the claim and one weighing against the claim.  But in tipping the scales against the claim the Board has placed significant probative value on the contemporaneous medical evidence of record at the time of the Veteran's fall and his ultimate demise which attributed his balance and gait problems to NHL, a brain tumor, and the resulting treatment.  As discussed in more detail above, except for one occasion reported by the Veteran, the right ankle was not identified as the basis for his imbalance issues.  In sum, the Board has weighed the various medical statements as well as the statements of the appellant and the Veteran made during his lifetime and concludes that the weight of the evidence is against the claim.

While there is no doubt that the Veteran experienced mobility and gait problems prior to his death, and he reported ankle problems during his lifetime, the Board finds that the weight of the evidence does not support a finding that his death was due to a service-connected right ankle disability.  Rather, the weight of evidence reflects that he developed significant gait and mobility issues after the diagnosis of a brain tumor and treatment for the tumor.  As neither a hip disorder nor a brain tumor is not shown to be related to service, the claim for service connection for the cause of death is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2003 that addressed the notice elements of a service connection claim and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She received a follow-up letter in December 2004.

While the letters did not include all elements under Hupp, the evidence shows that the appellant had actual knowledge of what the Veteran was service-connected for.  Specifically, she argues that service-connection is warranted for the cause of death because the Veteran died of a hip fracture that was due to his service-connected right ankle disability.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In determining whether a medical opinion be obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA and private treatment records.  Further, the appellant submitted multiple private medical opinions in support of the claim.  Moreover, she originally requested but subsequently withdrew a request for a hearing before the Board.  Next, specific VA medical opinions pertinent to the issue on appeal were obtains.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


